Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a control unit configured to perform control such that, A) in case a first option group which includes a plurality of options is displayed in a state incapable of receiving option selection by the line of sight input, a) the first option group is moved, and b) a second option group that includes a plurality of options including one or more options included in the first option group and one or more options not included in the first option group is displayed, in accordance with an operation on the operation member for selecting any one option of the first option group, and B) in case a third option group which includes a plurality of options is displayed in a state capable of receiving the option selection by the line of sight input, any one option of the third option group is selected without moving the third option group, in accordance with the line of sight input received by the receiving unit.
As for claims 15 and 16, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a control unit configured to perform control such that, A) in case a first option group which is a part of an option row including a plurality of options is displayed in a state incapable of receiving option selection by the line of sight input, by moving the option row by a movement amount of not more than one option unit in accordance with an operation on the operation member, a second option group a) which includes a plurality of options including one or more options included in the first option group and one or more options not included in the first option group and b) which is a part of the option row is displayed, and 4010195969US01 B) in case a first page including a third option group which includes a plurality of options is displayed in a state capable of receiving the option selection by the line of sight input, a) switching on a sub-page basis in accordance with the line of sight input received by the receiving unit is not performed, and b) the displayed page is switched to a second page including a fourth option group and not including options included in the third option group on a page basis in accordance with the line of sight input received by the receiving unit.
With regard to claim 17, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a first control step of performing control such that, in case a first option group which includes a plurality of options is displayed in a state incapable of receiving option selection by the line of sight input, a) the first option group is moved, and b) a second option group which includes a plurality of options including one or more options included in the first option group and one or more options not included in the first option group is displayed, in accordance with an operation on the operation member for selecting any one option of the first option group; and a second control step of performing control such that, in case a third option group which includes a plurality of options is displayed in a state capable of receiving the option selection by the line of sight input, any one option of the third option group is selected without moving the third option group, in accordance with the line of sight input received by the receiving unit.
As for claim 18, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a first control step of performing control such that, in case a first option group which is a part of an option row including a plurality of options is displayed in a state incapable of receiving option selection by the line of sight input, by moving the option row by a movement amount of not more than one option unit in accordance with an operation on the operation member, a second option group a) which includes a plurality of options including one or more options included in the first option group and one or more options not included in the first option group and b) which is a part of the option row is displayed; and a second control step of performing control such that, in case a first page including a third option group which includes a plurality of options is displayed in a state capable of receiving the option selection by the line of sight input, a) switching on a sub-page basis in accordance with the line of sight input received by the receiving unit is not performed, and b) the displayed page is switched to a second page including a fourth option group and not including options included in the third option group on a page basis in accordance with the line of sight input received by the receiving unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        June 4, 2022